— Appeal by the defendant from a judgment of the County Court, Westchester County (Delaney, J.), rendered January 8, 1982, convicting him of grand larceny in the second degree and criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant’s claim of error with respect to the court’s charge has not been preserved for appellate review (see, People *759v Hoke, 62 NY2d 1022). In any event, the court properly instructed the jury, in accordance with Penal Law § 155.00 (3) and § 155.05 (1), that a person is guilty of larceny when he wrongfully takes another’s property with the intent to permanently deprive him of that property or deprive him of it for so extended a period of time that a major portion of its economic value is lost (see, People v Blacknall, 63 NY2d 912; People v Matthews, 61 AD2d 1017).
Additionally, the evidence adduced at trial was sufficient to establish all the elements of the crimes charged beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Mollen, P. J., Thompson, Rubin and Lawrence, JJ., concur.